{¶ 15} In my opinion, this court did not have jurisdiction to reinstate this appeal after the prior decision dismissing the appeal became final. State ex rel. LTV Steel Co. v. Gwin
(1992), 64 Ohio St. 3d 245, 249-51. Therefore, the appellants' motion to reinstate was improvidently granted and the order of reinstatement should be vacated. Nelson v. Avis-Rent-A-CarSystems, Inc. (Dec. 22, 1994), Cuyahoga App. No. 64810. I would not reach the merits of this appeal because we do not have jurisdiction over it.
 {¶ 16} Accordingly, I dissent.